ORDER
Husband appeals from the motion court’s order denying his motion to modify that portion of the dissolution decree awarding maintenance. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.-16(b).